Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 1 of 51 Page ID #:131



 1    Sarah Kroll-Rosenbaum (SBN 272358)
         skrollrosenbaum@constangy.com
 2    Anthony Sbardellati (SBN 246431)
         asbardellati@constangy.com
 3    CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
      2029 Century Park East, Suite 1100
 4    Los Angeles, California 90067
      Telephone: (310) 909-7775
 5    Facsimile: (424) 465-6630
 6    Kimberly T. Bernstein (SBN 294058)
         kbernstein@constangy.com
 7    CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
      600 Anton Boulevard, Eleventh Floor
 8    Costa Mesa, California 92626
      Telephone: (949) 743-3979
 9    Facsimile: (949) 743-3934
10    Attorneys for Defendant NORRED & ASSOCIATES, INC.
11

12                           UNITED STATES DISTRICT COURT
13                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
14   JESSYKA WALKER, on behalf of herself Case No. _____________________
     and all other similarly situated,
15
                                Plaintiff,
16                                           DEFENDANT NORRED &
             vs.
17                                           ASSOCIATES, INC.’S NOTICE OF
     NORRED & ASSOCIATES, INC., a            RELATED CASES IN SUPPORT OF
18   Georgia corporation; and DOES 1 through REMOVAL TO UNITED STATES
     100, inclusive,
19                                           DISTRICT COURT
                              Defendants.
20                                           [Filed Concurrently with the Notice of
21                                           Removal; Declaration of Anthony
                                             Sbardellati; Declaration of Jeff Bohling;
22                                           Corporate Disclosure Statement;
23                                           Certification of Interested Parties; and
                                             Civil Coversheet]
24

25                                                 Complaint Filed: March 1, 2019

26

27

28


     5756290v.1    DEFENDANT NORRED & ASSOCIATES, INC.’S NOTICE OF RELATED CASES
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 2 of 51 Page ID #:132




 1            TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
 2    DISTRICT OF CALIFORNIA, AND TO PLAINTIFF AND HER COUNSEL
 3    OF RECORD:
 4            NOTICE IS HEREBY GIVEN that pursuant to Local Rule 83-1.3.1, the
 5    below related case is currently pending before the United States District Court for the
 6    Central District of California:
 7            Eva Lopez v. Norred & Associates, Inc., Case No. 5:19-cv-00558-SVW-SK
 8    (the “Lopez action”), which is currently pending before Honorable Stephen V.
 9    Wilson. The Lopez action was filed in the California Superior Court on September
10    13, 2018 and it was removed to this Court on March 28, 2019.
11            This lawsuit is clearly related to the Lopez action. This case and the Lopez
12    action raise virtually the same claims and call for a determination of the same or
13    substantially related or similar questions of law and fact. Both named plaintiffs in
14    each case are non-exempt employees in California who seek unpaid minimum wages,
15    overtime wages, unpaid premium wages, reimbursement of business expenses, and
16    penalties under Labor Code sections 203 and 226 for themselves and the identical
17    classes each of them seeks to represent. Both named plaintiffs are putative members
18    of each other’s proposed classes.
19            For the Court’s Convenience, a copy of the Complaint in the Lopez action is
20    attached hereto as Exhibit A.
21

22    Dated: April 16, 2019                   CONSTANGY, BROOKS, SMITH &
                                              PROPHETE, LLP
23

24                                      By:   /s/ Anthony Sbardellati
                                              SARAH KROLL-ROSENBAUM
25                                            ANTHONY SBARDELLATI
26                                            KIMBERLY T. BERNSTEIN
                                              Attorneys for Defendant
27                                            NORRED & ASSOCIATES, INC.
28
                                                2
     5756290v.1   DEFENDANT NORRED & ASSOCIATES, INC.’S NOTICE OF RELATED CASES
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 3 of 51 Page ID #:133




                         EXHIBIT A
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 4 of 51 Page ID #:134
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 5 of 51 Page ID #:135
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 6 of 51 Page ID #:136
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 7 of 51 Page ID #:137
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 8 of 51 Page ID #:138
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 9 of 51 Page ID #:139
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 10 of 51 Page ID #:140
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 11 of 51 Page ID #:141
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 12 of 51 Page ID #:142
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 13 of 51 Page ID #:143
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 14 of 51 Page ID #:144
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 15 of 51 Page ID #:145
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 16 of 51 Page ID #:146
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 17 of 51 Page ID #:147
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 18 of 51 Page ID #:148
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 19 of 51 Page ID #:149
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 20 of 51 Page ID #:150
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 21 of 51 Page ID #:151
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 22 of 51 Page ID #:152
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 23 of 51 Page ID #:153
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 24 of 51 Page ID #:154
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 25 of 51 Page ID #:155
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 26 of 51 Page ID #:156
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 27 of 51 Page ID #:157
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 28 of 51 Page ID #:158
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 29 of 51 Page ID #:159
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 30 of 51 Page ID #:160
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 31 of 51 Page ID #:161
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 32 of 51 Page ID #:162
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 33 of 51 Page ID #:163
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 34 of 51 Page ID #:164
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 35 of 51 Page ID #:165
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 36 of 51 Page ID #:166
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 37 of 51 Page ID #:167
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 38 of 51 Page ID #:168
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 39 of 51 Page ID #:169
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 40 of 51 Page ID #:170
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 41 of 51 Page ID #:171
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 42 of 51 Page ID #:172
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 43 of 51 Page ID #:173
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 44 of 51 Page ID #:174
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 45 of 51 Page ID #:175
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 46 of 51 Page ID #:176
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 47 of 51 Page ID #:177
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 48 of 51 Page ID #:178
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 49 of 51 Page ID #:179
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 50 of 51 Page ID #:180




 1
                                     PROOF OF SERVICE
 2
      STATE OF CALIFORNIA, COUNTY OF ORANGE:
 3
            I am employed in the County of Orange, State of California. I am over the age
 4    of 18 and not a party to the within action. My business address is: 600 Anton
      Boulevard, 11th Floor, Costa Mesa, California 92626.
 5
              On April 16, 2019 I served a copy of
 6
          DEFENDANT NORRED & ASSOCIATES, INC.’S NOTICE OF
 7    RELATED CASES IN SUPPORT OF REMOVAL TO UNITED STATES
      DISTRICT COURT
 8
      on the interested parties in this action by placing a true copy thereof in a sealed
 9    envelope(s) addressed as follows:

10                          ** SEE ATTACHED SERVICE LIST **

11    _X_ (VIA FIRST-CLASS MAIL) The envelope was mailed with postage thereon
      fully prepaid. I am “readily” familiar with the firm’s practice of collection and
12    processing correspondence for mailing. It is deposited with the U.S. Postal Service
      on the same day in the ordinary course of business. I am aware that on motion of a
13    party served, service is presumed invalid if the postal cancellation date or postage
      meter date is more than one day after date of deposit for mailing an affidavit.
14
      ____ (VIA ELECTRONIC MAIL) I caused a copy of the document(s) to be sent
15    from e-mail address kcostantino@constangy.com to the persons at the e-mail
      addresses listed on the attached Service List.
16
      ____ (VIA FEDERAL EXPRESS (OVERNIGHT DELIVERY) I enclosed said
17    document(s) in an envelope or package provided by Federal Express, and addressed
      to the persons at the addresses listed in the Service List. I placed the envelope or
18    package for collection and overnight delivery at an office or a regularly utilized drop
      box of Federal Express or delivered such document(s) to a courier or driver authorized
19    by Federal Express to receive documents.

20    ____ (VIA MESSENGER DELIVERY) I caused to be delivered such document(s)
      in an envelope to be hand delivered to the person(s) at the address (es) set forth below
21
             I declare under penalty of perjury under the laws of the State of California that
22    the foregoing is true and correct.

23            Executed on April 16, 2019 at Costa Mesa, California.

24

25
                                                  Katie Costantino
26

27

28
                                                 3
     5756290v.1   DEFENDANT NORRED & ASSOCIATES, INC.’S NOTICE OF RELATED CASES
Case 2:19-cv-02944-VAP-FFM Document 5 Filed 04/16/19 Page 51 of 51 Page ID #:181



                                        SERVICE LIST
 1

 2     David D. Bibiyan, Esq.
       Diego Aviles, Esq.                            Attorneys for Plaintiff
 3     BIBIYAN LAW GROUP                             JESSYKA WALKER
       1801 Century Park East, Suite 2600
 4     Los Angeles, CA 90067
       Telephone: (310) 438-5555
 5     Facsimile: (310) 300-1705
       Email: david@tomorrowlaw.com
 6            diego@tomorrowlaw.com
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                4
     5756290v.1   DEFENDANT NORRED & ASSOCIATES, INC.’S NOTICE OF RELATED CASES
